DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer was file and approved on 04/26/2022. Therefore claims 1-20 are allowed.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … maintaining, by a first service provider, a first user profile unique to a particular user, wherein the first user profile comprises a first and second piece of identification information describing the particular user; sending, from the first service provider to a second service provider, the first piece of identification information describing the particular user, wherein the second service provider maintains a second user profile unique to the particular user and is configured to require a first user credential for the particular user to update the second user profile, and wherein the second user profile comprises the first piece of identification information; receiving, by the first service provider from the second service provider, a first indication that indicates the second service provider has identified the particular user having the second user profile; upon the receiving of the first indication, generating, by the first service provider, a first connection identifier unique to the particular user and the second service provider; and sending, from the first service provider to the second service provider, the first connection identifier for determining that the second piece of identification information relates to the particular user based on the first connection identifier; sending, from the first service provider to the second service provider, a first instruction to update the second user profile with the second piece of identification information, wherein: the first instruction includes the first connection identifier, the second service provider is configured to determine that the second piece of identification information relates to the particular user based on the first connection identifier; and after determining that the first connection identifier relates to the particular user, the second service provider is configured to bypass the first user credential and gain access to the second user profile such that the second user profile is updated with the second piece of identification information…in combination and relationship with the rest of claim as being claimed in claims 1, 19, 20.
Therefore, claims 2-18 are allowable as being dependent upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to service providers with online services that permit users to perform financial transactions.

Daniel (Pat. No. US 9760877); “System and Method for Secure Payment Processing Using Subscriber Identity Module Cards”;
-Teaches determining the current registered user by authenticating the subscriber using a graphical user interface to pose security questions…authenticate and confirm the subscriber is authorized as an approved subscriber to conduct financial mobile currency transactions…see col.8 lines 41-55.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499